Order entered August 22, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00630-CV

                                TRENT S. GRIFFIN, Appellant

                                                V.

                AMERICAN ZURICH INSURANCE COMPANY, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-13-05893

                                            ORDER
       Before the Court is appellant’s August 5, 2019 motion requesting this Court to take

judicial notice of adjudicative facts, appellee’s response and motion strike the motion, and

appellant’s reply. We GRANT appellant’s motion to the extent that the Court takes judicial

notice of the petition for writ of mandamus filed by appellee in appellate cause number 05-18-

01516-CV styled In re American Zurich Ins. Co. We DENY appellee’s motion to strike.

       Also before the Court is appellant’s August 21, 2019 motion seeking a sixty-day

extension of time to file his brief on the merits. We GRANT the motion to the extent that

appellant shall file his brief by October 14, 2019.

                                                       /s/   BILL WHITEHILL
                                                             JUSTICE